               Case 20-10343-LSS            Doc 1468       Filed 10/09/20        Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                        :
                                              :    Chapter 11
BOY SCOUTS OF AMERICA AND                     :    Case No. 20-10343 (LSS)
DELAWARE BSA, LLC1,                           :
                                              :    Jointly Administered
                                              :
         Debtors.                             :    Ref. No.
                                              :
                                              :


                    ORDER GRANTING MOTION FOR RELIEF
             FROM THE AUTOMATIC STAY OF MARGARET HENDERSON,
              PERSONAL REPRESENTATIVE OF THE ESTATE OF N.G.H.

         Upon the motion (the “Motion”) of Margaret Henderson, Personal Representative of the

Estate of N.G.H. (the “Movant”) for entry of an order (this “Order”) granting relief from the

automatic stay; and considering any responses to the Motion and the record before the Court; and

after due deliberation and sufficient cause appearing therefore, it is hereby

         ORDERED that the Motion is GRANTED as set forth herein; and it is further

         ORDERED that:

         1. The automatic stay of 11 U.S.C. § 362(a) shall be modified for the limited purpose of

            permitting the Movant to liquidate her claim(s) through the commencement or

            continuation of any pending litigation.




1
          The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
       Case 20-10343-LSS          Doc 1468      Filed 10/09/20    Page 2 of 2




 2. Movant shall not be entitled to enforce or seek payment on account of the Movant’s

     claim(s), including against any insurers of the Debtors, absent further order of this

     Court.

 3. Except for the limited purpose set forth in paragraph 1 above, the automatic stay shall

     remain in effect for all purposes, without further Order, and without prejudice to

     Movant to seek further relief from the automatic stay.

 4. Except as otherwise expressly stated herein, nothing in this Order shall be deemed to

     impair the Movant’s claim or construed to impact, impair, affect, determine, release,

     waive, modify, limit, or expand: (i) the availability of insurance coverage with respect

     to Movant’s claims; (ii) the terms and conditions of any insurance policies; or (iii)

     any rights, remedies, defenses to coverage, and other defenses of any insurance

     carrier under or for any insurance policies (including the right of any insurance carrier

     to disclaim coverage), nor otherwise alter any insurance carrier’s existing indemnity

     payment obligations.

 5. Nothing in this order prejudices the right of any party to move to reinstate the stay or

     to seek additional relief from the stay.

 6. The Parties are authorized to take all actions necessary to effectuate the relief granted

     by this Order.

 7. Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is deemed not

     applicable.




                                                LAURIE SELBER SILVERSTEIN
Dated: October 9th, 2020                        UNITED STATES BANKRUPTCY JUDGE
Wilmington, Delaware
